IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


ANGINO & ROVNER, PC, KING DRIVE         : No. 274 MAL 2015
CORP., A LA CARTE ENTERPRISES,          :
RICHARD C. ANGINO & ALICE K.            :
ANGINO,                                 : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
                  Petitioners           :
                                        :
                                        :
           v.                           :
                                        :
                                        :
SANTANDER BANK, N.A., WEIR              :
PARTNERS, LLP, AND CUSHMAN &            :
WAKEFIELD NATIONAL                      :
CORPORATION,                            :
                                        :
                  Respondents           :


                                     ORDER


PER CURIAM

     AND NOW, this 25th day of August, 2015, the Petition for Allowance of Appeal is

DENIED.